Citation Nr: 1631114	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to a schedular disability rating in excess of 30 percent for bilateral pes planus. 

2. Entitlement to an extraschedular disability rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the March 2006 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus, effective March 29, 2005.  The Veteran appealed this decision to the Board, and in February 2012, the Board remanded the matter for additional development. 

In October 2014, the Board denied an increased rating in excess of 30 percent for bilateral pes planus.  The Veteran filed an appeal of the Board's October 2014 decision with the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2014 decision on the issue of an increased rating for bilateral pes planus, and remanding the matter for readjudication.  The JMR addressed how the Board (1) relied on an inadequate VA examination and medical opinion and (2) failed to correctly consider and apply Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in its discussion of whether an extra-schedular rating is warranted.

In this context, the Board notes that the three issues remanded by the Board in October 2014 are not currently before the Board.  The RO issued a supplemental statement of the case on the issues of an increased rating for migraine headaches and entitlement to nonservice-connected pension, as instructed in the October 2014 Board Remand; however, to date, the Veteran has not perfected an appeal as to those issues.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been withdrawn by the Veteran. See November 2014 VA Form 27-0820.  As such, these issues are not in appellate status.

In September 2015, the Board remanded the remaining claim on appeal for further development of the record, to include obtaining a VA addendum opinion. 

During the course of this appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In an August 2011 written statement, however, the Veteran expressly indicated that he no longer wanted to appear for a Travel Board hearing. Accordingly, the Board considers the Veteran's hearing request to have been withdrawn. See 38 C.F.R. § 20.704(d)(2015).

The issues of entitlement to an extraschedular disability rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral pes planus is manifested by subjective complaints of chronic pain and swelling on use, and objective findings of pain on manipulation and use accentuated and extreme tenderness of the plantar surfaces of the feet, not improved with orthotics; however, pronounced pes planus, with marked pronation, marked inward pronation, and severe spasm of the tendo achillis on manipulation has not been shown. 


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA. See 66 Fed. Reg. 45,620(Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction. Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that the issue on appeal was addressed in evidentiary development letters dated in April 2005, September 2005, November 2008, and February 2010.  The Veteran was advised in these letters of the evidence needed to substantiate his claim and of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The November 2008 and February 2010 letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements, pursuant to the Court's holding in Dingess, supra. 

The Board notes that the February 2010 letter was not issued prior to the initial adjudication of the Veteran's claim, but that the claims were subsequently readjudicated.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case. 38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his available private medical records.

The RO arranged for the Veteran to undergo VA examinations in March 2010, December 2010, and March 2012.  To the extent that the JMR deemed the March 2012 examination inadequate because it failed to discuss whether pes planus aggravated plantar fasciitis, the Board subsequently obtained an adequate addendum opinion in December 2015, which addressed this issue.  In this regard, the record shows there was substantial compliance with the remand directives of September 2015.  The Board thus finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination and addendum reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased ratings, generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id. However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pes planus, factual background

The Veteran seeks a higher rating for service-connected bilateral pes planus; he has endorsed problems with weight-bearing, flare-ups, and continuous severe pain in both feet that has not been corrected with physical therapy, various pain medicines, orthopedic devices, or even surgical procedures. See, .e.g., Statement in Lieu of VA Form 9.  He is currently in receipt of a 30 percent rating for bilateral pes planus under 38 C.F.R. § 4.71s, Diagnostic Code 5276 (2015).  The Veteran is also in receipt of 100 percent rating from June 8, 2007, to July 31, 2007, under 38 CFR 4.30.  

The record contains VA foot examinations dated in December 2010, and March 2012; lay statements in support of his claim from the Veteran, his wife, and co-worker; and VA treatment records. 

In an April 2007 letter, the Veteran's wife stated that the Veteran had to walk with cane on occasion and that his foot condition continued to deteriorate.

VA treatment records from May 2007 reflect complaints of constant bilateral foot pain.  The Veteran reported that he had tried orthotics, NSAIDs, steroid injections heel cups, stretching, and icing to no avail.  Objectively, there was on palpation to the plantar medial calcaneal tubercle, bilaterally, and into the arch flattened medial longitudinal arch, bilaterally.  Ankle joint dorsiflexion was within normal limits. The diagnostic assessment was plantar fasciitis, tinea pedis, and pes planus.  

VA treatment records show that the Veteran underwent endoscopic plantar fasciotomy of the bilateral heels in June 2007.  Thereafter, the Veteran underwent physical therapy from August 2007 to December 2007.  

A December 2007 VA treatment note shows complaints of continued pain status post surgery; the Veteran reported that PT did not help.  He stated that he was still in a lot of pain and requested something for pain Naprosyn or something stronger.  There was pain on palpation to the plantar heels pain along the scar tissue on medial and lateral aspects of both heels.  The assessment was painful scar tissue from previous surgery. 

A June 2007 VA treatment note shows complaints of bilateral foot pain occurring from the mid-arches to the heels.  The Veteran rated current pain as a 6-7/10 but stated that it was a 9/10 at its worse aggravation with prolonged standing and walking. He took Voltaren once in the evenings but it did not help to decrease his pain.  He stated that he did not do the exercises that the physical therapy prescribed because he used the night splint to stretch the plantar fascia.  He stated that he had physical therapy for one month after the surgery and it did not help.  He also admitted to wearing custom orthotics and having two sets of steroid injections since the surgery.  Objectively, there was decreased medial longitudinal arches and ankle joint dorsiflexion, bilaterally.  The medial band of the plantar fascia was mildly taut with dorsiflexion of bilateral hallux.  There was pain with palpation to the plantar medial heels and plantar arches.  The assessment was plantar fasciitis, pes planus, equinus, tinea pedis, and onychomycosis.  

A September 2008 VA podiatry consultation note shows objective findings of intense pain with palpation to plantar medial and central heels bilateral and decreased medial longitudinal arches and ankle joint dorsiflexion, bilaterally.  

In a November 2008 letter, the Veteran's co-worker reported that they worked on hard concrete floors on a daily basis, and that his foot pain was getting worse "because he has to change out of his work shoes and go put on sneakers just to make it through the day."  

A September 2009 VA treatment records shows tarsal tunnel syndrome with pain in the tarsa canal, radiating to plantar arch, and mild pain plantar aspect of the foot.  X-rays noted midtarsal joint collapse and abduction talus navicular consistent with over pronated position. 

The Veteran underwent a QTC foot examination in December 2010.  At that time, he reported pain in the feet traveling to the ankles and up to the calves; the pain was described as burning and aching and reaching a 9 out 10 on the pain scale.  Pain was exacerbated by physical activity and sitting long periods; it was relieved by rest.  While standing and walking he reported no weakness, stiffness, or fatigue.  He reported having residual, severe pain in his feet since his 2007 surgery.  Current treatment included Tramadol HCL, which did not help to stop the pain.  He stated that he had to change jobs in 2009 from salesman to administrative as a result of the foot condition.  He stated that he had to use a cane due to foot swelling. 

Objectively, there was a left and right medial foot scar; the left foot scar was described as a round, non-linear scar with a calculated area of 0.5 cm x 0.5 cm.  The scar was not painful on examination; there was no skin breakdown.  It was described as superficial with no underlying tissue damage, disfigurement, or limitation of function due to the scar.  The right foot scar was described as linear and measuring 0.8 cm x 0.3 cm.  The scar was not painful on examination; there was no skin breakdown.  The examiner noted that it was a deep scar with underlying tissue damage.  There was no limitation of motion due to the scar.  Gait was normal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe weal pattern.  Right foot examination revealed no tenderness, painful motion, weakness, edema, heat, redness, instability atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the right foot revealed slight tenderness; palpation of the plantar surface of the left foot revealed slight tenderness.  Achilles tendon alignment was normal.  

The Veteran underwent another VA foot examination in March 2012.  He presented with complains of extreme pain from the arches to the heels of his feet.  The Veteran reported undergoing surgical intervention in 2007 which did not provide any relief; he stated that prior to surgical intervention, the symptoms involved the entire bottom of his foot and following the procedure, it only involved the proximal half of both feet.  He stated that he used custom orthotics without relief. 

Objectively, there was pain on use of the feet which was accentuated on use.  There was also pain with manipulation which was accentuated.  There was no swelling, and no characteristic calluses.  The Veteran's symptoms were not relieved by orthotics.  There was extreme tenderness of plantar surfaces of the feet.  There was decreased longitudinal arch height on weight-bearing.  There was no evidence of marked deformity of the feet.  Marked pronation was not present.  There was no evidence of marked inward displacement and/or severe spasm of the Achilles tendons.  Scars were present but were not painful and/or unstable and did not total an area greater than 39 square centimeters.  Other pertinent findings included pain to palpation along the medial and central band of the plantar fascia and inferior calcaneal tubercle bilateral; pain along the plantar fascia with dorsiflexion at the ankle joint bilaterally; and limited ankle joint dorsiflexion bilaterally.  The Veteran stated that he was previously employed as regional sales manager which required prolonged walking and standing ; he stated that he was missing work approximately two days per week secondary to pain and being unable to fulfill the aforementioned job requirement.  The Veteran reported that he was still employed and functioned as an executive administrator assistant which did not require prolonged walking or standing.  The Veteran stated that he was demoted" from his regional sales director position to an administrative position secondary to his condition and being unable to fulfill the requirements.  

At that time, the examiner opined that the Veteran had a mild flat foot (pes planus) deformity as well as moderately severe plantar fasciitis in both the left and right foot and that these were more likely that not secondary to his underlying equinus condition (i.e., decreased dorsiflexion of the ankle joint, bilaterally).  The examiner also opined that there was no evidence of hallux valgus or hammertoe deformities of either the left or right foot with the exception of an asymptomatic flexion deformity of the fourth distal interphalangeal joint, bilaterally, which was either congenital in nature or the result of compensation.  The examiner stated that there was no evidence of neurological impairment as a result of the Veteran's bilateral foot disorder nor was there any pain associated with the surgical scars along the medial aspect of the foot.  

A July 2012 VA podiatry note shows complaints of painful heels following heel surgery and endoscopic plantar fasciotomy in 2007.  The Veteran stated that he had been wearing his over the counter inserts which helped a little; he denied stretching, icing, denies NSAID usage, or night splint usage.  Objectively, there was pain on palpation to the plantar midfoot laterally, bilaterally.  X-rays confirmed minimal bilateral pes planus.  He was instructed to ice, stretch, wear night splints, and wear inserts. 

An addendum VA opinion was obtained in December 2015.  The examiner opined that the medical records did not document that the Veteran's non-service connected plantar fasciitis was aggravated beyond its normal progression by his pes planus.  Rather, his problems with his plantar fasciitis were the normal progression of his plantar fasciitis. 

Analysis 

Under Diagnostic Code 5276, severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability. 

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In this case, the Board finds that the evidence of record, including the VA treatment records, December 2010 QTC examination, March 2012 VA examination report, demonstrates that a rating in excess of 30 percent is not warranted for bilateral pes planus.  The evidence shows that the Veteran's bilateral foot disability is manifested objective evidence of tenderness and pain on manipulation and use accentuated, not improved with the use of orthotics, as well as subjective complaints of swelling on use and chronic pain - i.e., symptoms that largely approximate "severe" pes planus under DC 5276.  

A 50 percent rating or greater is not warranted under DC 5276, because the evidence does not reflect that the Veteran's disability due to bilateral pes planus reaches the level of severity to be considered a "pronounced" disability under DC 5276. See 38 C.F.R. § 4.71a.  As noted, the Veteran has extreme tenderness of the plantar surfaces of the feet that is not improved by orthotics.  However, the 2012 VA examiner indicated that the Veteran did not have marked pronation, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Veteran's pes planus has never been described as "pronounced" and there are no additional signs or symptoms that correspond to the requirements for a 50 percent rating under DC 5276.  In short, a rating greater than 30 percent for bilateral pes planus with plantar fasciitis is not warranted under DC 5276 for any period on appeal.  

In reaching this conclusion, the Board acknowledges the Veteran's credible reports, and those of his wife and co-worker, of pain and functional impairment caused by his pes planus, to include his reports of having missed approximately two days of work per week due to pain and an inability to perform the prolonged standing and walking that were required for his job.  The Board finds, however, that the Veteran's bilateral pes planus does not manifest in the symptomatology that is required in order to assign the 50 percent rating.

The Board recognizes that separate ratings are available.  In this regard, the March 2012 VA examiner found that the record reflects the Veteran had been diagnosed with hammer toes and hallux valgus in 2001 or 2002.  The examiner also found, however, that the Veteran did not currently have hammer toes or hallux valgus.  Accordingly, separate ratings for hammer toes and hallux valgus are not warranted.  

The Board notes that the March 2012 VA examiner diagnosed the Veteran with plantar fasciitis.  The examiner also, however, attributed this disability to a nonservice-connected ankle disability (bilateral decreased flexion of the ankle joint), not to the service-connected pes planus.  In a December 2015 addendum opinion, the examiner further opined that the plantar fasciitis was not aggravated by the service-connected pes planus.  Accordingly, a separate rating for plantar fasciitis is not warranted.  

Lastly, the Board acknowledges that the Veteran has residuals surgical scars of the right and left foot.  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which took effect on October 23, 2008. 73 Fed. Reg. 54,708  (Sept. 23, 2008).  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his/her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 11 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination. 38 C.F.R. § 4.118 , DC 7804 (2008).

Scars may also be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

In this case, although there was a notation of painful scar tissue in the immediate post-operative period, all subsequent examinations/treatment records indicated that there was no pain associated with the Veteran's surgical scars.  Moreover, while the 2010 VA/QTC examiner described the Veteran's right foot scar as deep (i.e., one with underlying tissue damage), a 10 percent, or compensable rating for a deep scar is only warranted if the affected area or areas exceed 6 square inches (39 sq. cm).  The Veteran's right foot scar, at its largest, measured 0.8 cm x 0.3 cm, less the necessary area for a compensable deep scar.  Accordingly, separate ratings for scars is not warranted here. 

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's bilateral pes planus.  Furthermore, the Board concludes that in light of the substantially consistent symptomatology during this appellate period and in the absence of the necessary criteria for a higher rating at point during the appeal period, staged ratings are not for application. Hart, 21 Vet. App. at 505. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran expressly withdrew his claim for a TDIU in November 2014. See November 2014 VA Form 27-0820.  The record does not otherwise reflect that his pes planus disability renders him totally unemployable.  In fact, the most recent VA examinations and treatment records show that he is currently employed in an administrative capacity at a company.  Accordingly, a claim for TDIU has not been raised.


ORDER

Entitlement to an increased rating for bilateral pes planus, currently rated 30 percent disabling, is denied.


REMAND

Briefly, the Board notes that service connection is currently in effect for pes planus (rated as 30 percent disabling), migraine headaches (rated as 30 percent disabling), lumbar spine degenerative osteoarthritis (rated as 40 percent disabling), and erectile dysfunction (rated as non-compensable).  While the record reflects that the Veteran is currently employed, statements from the Veteran, his co-worker, and wife indicate that his service-connected pes planus and lumbar spine disabilities, in particular, cause interference with his employment (i.e., periods of missed worked, an inability to perform job-related tasks, and a resulting demotion).   

In the June 2015 Joint Motion for Partial Remand, the parties essentially agreed that the Board failed to adequately address whether an extraschedular rating under 38 C.F.R. § 3.321(b) was warranted, noting it must consider the combined effect of Veteran's service-connected pes planus, migraine headaches, and lumbar spine disability in determining whether referral for extra-schedular consideration is warranted. See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Joint Motion suggests that the matter should be referred for such consideration.  


Accordingly, the case is REMANDED for the following action:

Refer the appeal to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of whether an extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321(b) is warranted, based either on the Veteran's individual disabilities alone, or upon the "combined effect" of his multiple service-connected disabilities. See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


